 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AMERICAN RIVER AG. INC.,                           No. 2:18-cv-00377-TLN-CKD
12                      Plaintiff,
13          v.                                          ORDER
14   GLOBAL NATURAL, LLC,
15                      Defendant.
16

17          Presently pending before the court is plaintiff’s motion for default judgment against

18   defendants Global Natural, LLC, and J. Michael Spangler. (ECF No. 18.) The present motion

19   was filed on December 13, 2019 and was not set for a hearing. (See id.) Defendants have not

20   responded to the motion.

21          Out of an abundance of caution, and in light of the court’s desire to give defendants an

22   opportunity to respond, the court provides defendants with one final opportunity to address the

23   motion.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.      Defendants’ opposition, or statement of non-opposition, shall be filed no later than

26   April 29, 2020;

27          2.      Plaintiff’s reply brief, if any, shall be filed not later than May 6, 2020;

28   ////
                                                       1
 1              3.   Defendants are cautioned that failure to respond to the motion in compliance with

 2   this order will be deemed as consent by each to a summary grant of the motion, and may result in

 3   the imposition of a default judgment against each defendant; and

 4              4.   Plaintiff shall promptly serve a copy of this order on defendants at their last-known

 5   address(es) and file a proof of service within 7 days of the same.

 6   Dated: April 14, 2020
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10   16.river.377

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
